internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-109223-00 date date legend a b distributing controlled state w date business x business y we respond to your authorized representative’s date letter requesting rulings regarding the tax treatment of a proposed transaction the pertinent facts as described in your letter and in an additional submission dated date are set forth below distributing is a state w corporation all of whose stock is owned equally by a and b distributing is an s_corporation engaged in business x distributing wholly owns controlled which is also a state w corporation controlled is a qualified_subchapter_s_subsidiary qsub that is engaged in business y financial information has been submitted indicating that distributing and controlled each have had gross_income and operating_expenses representing the conduct of an active business during each of the past five years controlled’s volume of work has increased significantly in recent years which plr-109223-00 has necessitated controlled’s hiring a key_employee in order to attract the appropriate key_employee controlled found it necessary to offer the key_employee an opportunity to purchase controlled stock the key_employee cannot acquire an interest in controlled without controlled’s disqualification as a qsub under sec_1361 controlled also would not qualify as an s_corporation under sec_1361 because distributing is not a permissible shareholder within the meaning of sec_1361 the taxpayer has proposed that distributing will distribute all of its stock of controlled to the distributing shareholders on a pro_rata basis the taxpayer has made the following representations with respect to the distribution a b c d e f g there is no plan or intention by the distributing shareholders to sell exchange or otherwise dispose_of a number of shares of controlled stock received pursuant to the transaction that would reduce the distributing shareholders’ ownership of controlled stock to a number of shares having a value as of the date of the transaction of less than percent of the value of all of the outstanding_stock of controlled as of the same date after the transaction the distributing shareholders will be in control of controlled within the meaning of sec_368 of the code at the time of the transaction controlled will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in controlled that if exercised or converted would affect the distributing shareholders’ retention of control of controlled as defined in sec_368 there is no intercorporate indebtedness existing between controlled and distributing that was issued acquired or will be settled at a discount no parties to the transaction are investment companies as defined in sec_368 and iv no part of the consideration if any to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing including its most recent balance_sheet is representative of distributing’s present operation and with regard to distributing there have been no substantial operational changes since the date of the last financial statements plr-109223-00 submitted h the five years of financial information submitted on behalf of controlled is representative of controlled’s present operation and with regard to controlled there have been no substantial operational changes since the date of the last financial statements submitted i j k l following the transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the corporate business_purpose of providing a substantial equity_interest in controlled to its key_employee the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled or to sell or otherwise dispose_of the assets of either distributing or controlled after the transaction except in the ordinary course of business m distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction n o p q r no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock of controlled payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length distributing is an s_corporation within the meaning of sec_1361 controlled is a qualified_subchapter_s_subsidiary within the meaning of sec_1361 distributing and controlled have no accumulated_earnings_and_profits as of date distributing and controlled will have no current_earnings_and_profits as of the date of the distribution made pursuant to the transaction plr-109223-00 s t no distribution_of_property by distributing immediately before the transaction would require recognition of gain resulting in current_earnings_and_profits for the taxable_year of the distribution distributing is not aware of nor is distributing planning or intending any event that will result in distributing or controlled having any positive current or accumulated_earnings_and_profits after the distribution based solely on the information submitted and on the representations set forth above we hold as follows with respect to the proposed transaction no gain_or_loss will be recognized by distributing upon the distribution to the distributing shareholders of all the common_stock of controlled sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon the receipt of shares of controlled common_stock sec_355 the basis of the common_stock of distributing and controlled in the hands of the distributing shareholders will be the same as the basis of their stock in distributing held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations the holding_period of the controlled stock to be received by the distributing shareholders will include the period during which the shareholders held the distributing stock with respect to which the controlled stock was received provided the distributing stock was held as a capital_asset on the date of the exchange sec_1223 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter_ruling is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely yours associate chief_counsel corporate by gerald fleming acting senior technician reviewer branch
